EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

A correction is made from the notice of allowance with the date 11/21/2021 (mail date 11/29/2021).
The correction is highlighted below, wherein the bold text shows the correction when compared to the above dated notice of allowance.
IN THE CLAIMS dated 8/26/2021,
Claims 22 and 24 are herein canceled. Claims 56 and 57 are new, as follows:
Claim 56. The vacuum insulated oven cabinet of claim 47, wherein the cavity body further comprises a rear wall and the insulation structure comprises an additional pocket cavity coupled to the rear wall of the cavity body.
Claim 57. The vacuum insulated oven cabinet of claim 47, wherein the vacuum core material is selected from the group consisting of glass fiber, aerogel, fumed silica, precipitated silica, rice husk ash, perlite, glass microspheres, cenosphere, glass wool, mineral wool, and combinations thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762